The next item is the Commission statement on employment prospects in the EU automobile sector.
.  Mr President, honourable Members, ladies and gentlemen, the ever-increasing speed at which technology advances and the increasing pressure of competition on global markets are compelling car manufacturers to adapt their production methods and also their business structures to changed conditions. It is important, in this context, that firms should learn how, at an early stage, to recognise what measures and investments are needed to secure the continuity of their economic activity, and to actually put that knowledge into practice. Restructuring, though, is often synonymous with job cuts, and frequently associated with dire consequences for the social fabric, especially in regions that have little or no potential for job creation. This is especially true of the motor vehicle industry, in which changes in production processes and the opening up of new markets have significant effects on employment.
The Commission is very well aware of how difficult this balance is and of how much citizens and workers need a minimum level of security in these difficult times. We are persuaded that dialogue at every level, founded on comprehensive and transparent information, is of the essence if they are to adapt successfully to change. The Commission has invariably acted in accordance with certain principles, which it has repeatedly emphasised. The first is that decisions on restructuring are and shall remain the prerogative and task of management. What this means is that enterprises, when planning courses of action with potentially significant social implications, are meant to actively seek out a solution that is as compatible as possible and does the least damage.
Secondly, when redundancies cannot be avoided, everything possible must be done to enhance the employability of those affected. This will require foresight, and these procedures must be prepared in good time and managed in an appropriate way.
Thirdly, if an employer neglects to fully and effectively inform and consult employee representatives in good time before publicly announcing such steps, then that can in no way be justified. Employee participation is, in every case, and especially when an enterprise is restructured, not merely a fundamental right, but also a necessary precondition if such measures are to be regarded as socially acceptable.
At European level, we have laid down minimum rules with which all Member States and all enterprises must comply in the event of large-scale job reductions or other measures potentially affecting workers. The directives on collective redundancies, the transfer of undertakings, and European Works Councils constitute our legal framework for protecting workers’ rights and for guaranteeing fair standards for information and consultation at national and supranational level.
Most recently, we have also enacted the Information and Consultation Directive. All these measures enable us to help Europe’s workers successfully rise to the challenges of change, by making it possible for their employability and adaptability to be developed at an early stage. The development of effective procedures for information and consultation will also be among the main elements needing to be discussed by the social partners in Europe when the Commission begins revision of the European Works Councils Directive. What is even more important is that the Commission very much hopes that Europe’s social partners will find a way to devise proven restructuring procedures throughout the EU, as they decided to do when they responded so positively in last year’s consultation on this issue. These tried and tested procedures will make for further advances in the information and consultation of workers, including, among other things, the anticipation of market trends or technological developments, as well as long-term investment in people and the encouragement of employability by the use of education and training, careers advice, alternatives to closure and redundancies, and, wherever this is possible, the redeployment within the enterprise of workers affected by restructuring measures. It is to be hoped that these procedures will help the Ford workers, too, to deal with their present difficulties. More knowledge about the future prospects of the motor vehicle industry ought to benefit all interested parties. The Commission is currently examining developments in this sector in order to identify the elements required for restructuring and the long-term competitiveness of industry in the EU. It is planning to make the results of its analysis available in about a year’s time.
It is the most recent restructuring operations that are our immediate concern today, and I need to make it clear to you right at the outset that I share your deep regret and grave concern at the potential social consequences, for the persons concerned, of the decisions to close down plant and cut back jobs. I hope that every effort will be made, by means of a dialogue between the parties concerned, to avoid, or at least to alleviate, them.
– Commissioner, the tragedy caused by the drastic streamlining measures at Ford Genk has exposed a number of painful areas in the European car industry. There is the slump in sales, 5% since 1999 to be precise, the environmental burden against which Europe may have taken various, but insufficient, measures, as well as the powerlessness of the Member States to have any impact whatsoever on international company strategies. This is why I urgently call for a European initiative to support the further development of the industry within the context of a policy, instead of waiting passively for yet another reorganisation.
This European initiative should consist of a number of elements; first of all, the further development of a concept for a sustainable car. Whoever is the first to introduce this onto the market and is most advanced in this respect will achieve the highest sales figures. If China and India switch over to generalised car traffic, the environmental burden will become untenable.
Secondly, new technological developments need support and staff. Europe must take on the competition with quality and added value as its main assets, rather than cost control. For the latter is beyond our powers! For this to happen, it will have to anticipate the ever-growing component of electronics in the added value of a car.
Thirdly, large-scale reorganisations have a social dimension. By 2006, the next programme of structural funds must be approved. I hope that the Commission, during the revision of the European structural funds, particularly in the light of Limburg, will inject more resources into providing support during far-reaching industrial transformations.
Following that, there is something to which you have already alluded, namely the issue of the Renault Directive. It must be evaluated as an absolute measure. People on the ground tell me that the procedure established would lead to the mechanical application of the directive. Employers are so frightened of making a procedural mistake that consultation is actually prevented from the word go. We should therefore evaluate this directive as an absolute priority. These are only a few initiatives; there are still many more around which Europe could work.
Finally, it is not all doom and gloom in Belgium's car industry: Volvo, Opel and Volkswagen are continuing to invest and Ford has decided to further develop the new Mondeo in Genk. In principle, we should not fear the relocation of the European, and hence the Belgian, car industry. After all, the products involved are highly technological with an ever increasing knowledge component, the end production of which will take place ever more closely to the market.
Commissioner, I truly hope that it will be possible to develop a policy for industries for the future.
Mr President, ladies and gentlemen, the Commission has just described the ways in which industry, especially the motor industry, must constantly be modernising its plant. We know that there is no getting away from this and that every investment in technology results in the loss of between 9% and 25% of jobs. We must indeed find the means to counteract this loss of jobs, which occurs as a result of technology.
I was interested to hear the Commission’s statements to the effect that we had minimum rules for workers’ rights. Such a statement is, of course, no use whatever to the workers in Genk. I hope, though, that the Commission will remember this statement when it amends the European Works Councils Directive, as it is shortly to do, and will at last take account of something that has, in some places, become common practice, that is, making the European Works Council responsible when European mainstream issues are under discussion in a firm, and will also extend the rights of information and consultation in such a way that rights of participation – and I am not talking about consultation, but about participation – are built in. Thirdly, it is essential that the Commission should learn how, in the social dialogue, to make it clear to the social partners that they have to expect penalties for failing to abide by these agreed ground rules, or else such rules will become a joke.
– In the automobile industry, a number of painful decisions have been taken recently, and one of those has resulted in very painful consequences for thousands of people in the region where I was elected. They have resulted in nothing short of tragedies, both on a personal level and for the region. This has forced us to examine not only the role of the automobile industry, but also the role of industry as a whole.
I agree with the Commissioner when he states that a company must be able to reach its decisions independently, but I think that companies should also deliver on their promises. If they claim at some stage that investments will be made, then they cannot simply delay these investments, because that is very detrimental to both their workers and the authorities of the region where they are active.
Companies require from the government a stable business climate. I think that we can also ask companies to aim for the highest possible level of stability and transparency: why do they take certain measures and why do they take them at a certain location and not at others? The implications for a region can be very serious indeed and, as Mrs Smet mentioned a moment ago, I think that when we revisit the structural funds, we should, for example, also look at what we can do for the Limburg region. This is, after all, a very badly hit region, which, in fact, also has a very painful history on that score.
We could list a whole host of things. In any case, people say that in the next couple of years, there will be further cutbacks in employment in industry. I think that if you, Commissioner, were to examine the state of the automobile industry, this might be a little late, and if you were to focus on the automobile industry alone, that this might be a little restricted, that you should take a much broader view.
It is often said that we are heading towards a service economy, but I take the view that a service economy without an industrial basis is a very precarious matter, because products and marketing go hand in hand, and the same applies to services. Should we not, therefore, closely examine the developments within the industrial market and the link with the service industry as a matter of urgency? In that way, the European Union does not lose its industry and can match it with a very strong and better manned service industry.
In the European Union, we have previous experience of a situation in which an industry saw its employment dwindle, namely in agriculture, an example with which you, Commissioner, are very familiar. Despite all the measures that we took in that sector – democratic staffing, subsidies, and so on – we have not been able to prevent employment from going down. Let us therefore take a more sensible and global approach this time round than we did then with regard to agriculture.
Mr President, Commissioner, ladies and gentlemen, the collective redundancies at Genk announced by Ford are not the first of their kind and no doubt they will not be the last. They simply reflect, I believe, the current business philosophy of global enterprises. Collective redundancies are almost invariably a means of compensating for the reduction of profits as a result of diminished demand, a purely managerial and, I might add, unimaginative approach which the economic order must, as a matter of policy, counteract if increased demand is to be ensured.
Looking at current policy, one can see that the cutbacks that are made in all areas of society do not stoke up demand, but, on the contrary, stifle it still further. One particular demonstration of the truth that management can secure employment strategies by means other than collective redundancies is to be found in the motor industry, in the works contracts at VW or, most recently, at Opel, which reduce working time to thirty hours and thus share out the work among more people.
If current reports in the media are to be believed, though, it is evident that other, politically motivated considerations are involved in what is going on in Genk. According to these reports, at any rate, Ford is concentrating collective redundancies on locations – of which Genk is one and Cologne another – in those countries that did not acquiesce in US policy in the war on Iraq. The reason why the debate in this House today is so important is that the planned redundancies are not in line with Parliament’s resolution on the social consequences of industrial conversion – not in the way they have been thought out and not in the manner in which they are being put into effect.
Let the Commission re-examine how the rules have been complied with. Redundancies on this scale are anything other than a milestone on the way to fulfilling the Lisbon Agenda and result in devastating upheavals in the regions concerned. If we really want not only to become the strongest region in economic terms by 2012, but also, as was stated at Lisbon, to create full employment, then the Commission, too, has to go about things in an entirely different way.
– It is true that the automobile industry is in crisis, but there will always be a need for individual transport. The set-up may be different in future: there is a market for more environmentally-friendly cars and there will be a market for hydrogen-powered cars, so there is a new market that can certainly be opened up, and this industry certainly has a future.
In times of crisis, we need to handle these crisis situations intelligently, which we have not done in the past. In Belgium, we had the tragic case of Renault, the closure of the factory in Vilvoorde, now Ford Genk, and there are also other cases. However, there are also examples of a better approach: at Opel in Germany, for example, people have opted for a shorter working week of thirty hours. This is a method that we Europeans should defend and spread as an example for other factories. I think that this could also be a possible solution for a case like Genk.
– A few years ago, the CEO at Renault, Mr Louis Schweizer, who had, incidentally, been the principal private secretary in the cabinet of France's Socialist Prime Minister in a previous life, decided, in the interest of his shareholders, to close down the Renault factory in Vilvoorde and make a few thousand Flemish workers redundant in the process. Today, with the drastic streamlining measures at the Ford Genk factories, Flanders is yet again facing a tragedy in the car-manufacturing sector. Although I hope that Mrs Smet’s optimism will prove to be justified, many people fear that the dismissal of 3 000 workers in Genk is simply heralding the factory's final closure and relocation. You sometimes hear fatalists claim that, due to increasing globalisation, nobody can prevent these relocations, but we should still maintain that the Belgian Government has a massive responsibility in this area. Commissioner, the truth is that the Belgian Government has known since January 2002 that the Genk car manufacturer was in serious trouble. After all, different media, including the weekly magazine , have also reminded us that Flemish managers warned the Belgian Government that Belgium, and thus Flemish industry – which is already being weighed down by excessive labour costs – has been placed in a bad light in the United States. Many people in Flanders suspect that the ill-considered action by, , the Belgian Foreign Affairs Minister, may have played a part in the decision of the Ford management to streamline the Genk assembly works.
If Europe wants to avoid tragedies of the kind that have unfolded in Vilvoorde and Ford Genk in future, far-reaching measures will need to be taken across all EU Member States in order to guarantee to industry, too, the , Community preference, which has, quite rightly, been applied in agriculture for decades. If they are not, a region like Flanders should be able to outline socio-economic policy of its own.
Mr President, firstly, may I say to many colleagues here who are directly affected in the Limburg region, that I represent a region in the United Kingdom, the West Midlands, which has probably been more affected by structural change in the automotive industry than any other region in Europe. I want to say to colleagues from Limburg that we have had that experience and we now have a thriving automotive industry in the United Kingdom; we have more international car manufacturers assembling cars in the United Kingdom than any other country in the European Union.
If colleagues from Limburg would like to come and talk to me about our experience in the West Midlands, we can show you the programmes we have put in place, not just to retrain and redeploy people, but also to help those smaller companies in the supply chain affected by changes in production. So please colleagues, do not be overly depressed about it, there are ways forward.
It is important that we are having our debate today in the context of the future of the automotive industry because the issues surrounding the decision that Ford was forced to make at Genk go to the heart of our thinking on how we need to secure a long-term sustainable future for automotive manufacture in Europe, the technology and the jobs that go with it, and I and many colleagues here have a huge interest in that.
We know that the car companies will continue to make and must make huge investments in the next generation of lighter and more fuel-efficient cars that we want, and our colleague from the Green Party made that point earlier; but those investments will come from profits – there is not going to be any state subsidy for those – and what we want are profitable car companies.
I want to give you an important figure which relates to the Genk issue. 70% of the world's car industry's profits are generated in the United States market because that is where they sell larger cars. The reason for the lay-offs at Genk is because demand for one of Ford’s largest models has fallen off dramatically. Ford has announced that it is going to make the next generation Ford Mondeo at Genk and our job is to ensure that we have a demand for that car.
My conclusion for you, Commissioner, is that we want joined-up policy. If your colleagues in DG Environment continue to press the industry to make smaller, lighter cars without any commercial regard for what is going on, then we will be back here again. If we have joined-up policy-making, however, we will have a long-term, sustainable future for automotive manufacture in Europe.
– Commissioner, ladies and gentlemen, in the context of this debate, I should like to ask you two urgent questions in connection with the reorganisation at Ford and, more specifically, the collective dismissal of about 3 000 workers in Genk.
I do not think that I have to convince anyone of the fact that this is a real tragedy, not only for the people at Ford Genk, but also for the suppliers and for the region as a whole. However, Commissioner, the way in which this reorganisation is being managed is shocking, and in my view, contravenes European rules.
The fact is that Ford has been in breach of contract on two occasions, the first time by failing to comply with the collective labour agreements that were concluded with the workers in 2002, and in which investments were planned. The second case, Commissioner, is, however, for Europe to deal with, as it has to do with a failure to consult the European Works Council in this matter.
The reorganisation at Ford is clearly a European matter, because the cancellation of investments at Ford Genk has repercussions for two other establishments in Germany. Moreover, jobs have also been scrapped in Cologne and the Jaguar factory in Barnsley is being closed down. This clearly illustrates, therefore, that this reorganisation is a European matter that should be dealt with by the European works council. However, as it happens, Commissioner, the works council was not consulted in this matter. Ford is deliberately entering into negotiations on a company-by-company basis. This, in my view, clearly contravenes legislation concerning the European works council for which we voted here in 1994. After all, no attempt whatsoever is currently being made to find a solution for this reorganisation at European level. As my fellow MEPs have already pointed out, this could have yielded alternative solutions, for example, by spreading the work among various people in, for example, the framework of a shorter working week.
My first question to the Commission is whether it intends, on the basis of European legislation on European works councils, to require that the Ford management start negotiations within a European framework at this stage. A second question on this subject, Commissioner, concerns the following. The regulation concerning Ford's European works council is apparently based on the notorious Article 13, the so-called voluntary agreements, to which the directive and annex with minimum provisions do not apply. Would this not yet again constitute a reason for the Commission to impose these famous minimum rules on all agreements concerning European works councils?
Mr President, all those who are not resigned to the absolute domination of unrestrained capitalism are disgusted by the successive crises in our industries and, in particular, by that in the automobile sector. In my country, Catalonia, this sector saw 31 so-called social plans – , in Catalan – in 2001-2002, as a result of which 5 200 employees were made redundant. The closures of companies manufacturing automobile components, such as Lear and Valeo which have shut up shop, are deeply shocking for my fellow countrymen.
One does not have to be an expert to understand that competition with Eastern European countries is now unviable. Automobile companies, and others, are relocating because, over there, the costs of skilled labour are much lower than ours and, in this area, our companies cannot compete. If, some day, these countries succeed in genuinely converging with our own, companies will relocate still further to the east, outside the EU, following the cold logic of the market economy. We are told that, in order to avoid such evils, greater flexibility in the employment market is required. Greater flexibility means fewer guarantees for workers and, hence, less social cohesion. For all those who believe in the European social model, that is unacceptable.
Mr President, the theory that made its choices about restructuring according to political criteria seems to me to be very tenuous. Italy is a country that is home to a large automobile manufacturer, which is Italian and which has restructuring policies that it implements, of necessity, in Italy.
The issue is, as has been said, that the automobile market is a mature market; automobile production has shifted, little by little, to many countries, in particular countries in the Far East, and there are probably lots of Members who have bought Korean, Japanese or even Indian cars.
The issue is that firms need to be restructured because the market changes and greater competitiveness is needed in the sector. I do not think that it will help us to discuss the choices made by individual firms; in my view, these choices should be left to the firms themselves, for the sake of competitiveness of the system and long-term employment: there is no point thinking that you can sustain employment today when there is a risk of losing it tomorrow.
What can be done is to guarantee a great deal more than the institutions do today; a lot more than the European Commission – which currently assigns its budget to agriculture and declining sectors and not into innovative sectors – has done to date; to insist on the quality of the workforce in general, on training and on technological innovation. We need employment and we cannot expect it to come from declining sectors that need to be restructured. We must create the conditions for the workforce to be in the sectors of the future and not those of the past.
The Commission does not allocate funds; the Commission follows what the governments decide regarding agriculture and other sectors.
– In this debate, a great number of references have been made to agreements between Renault and Ford, but I do not think that these agreements actually exist. For what was the case at Renault? It is true that the provisions with regard to the European and national works councils were completely ignored. That was the big problem. It was, above all, an issue between the workers and the company. Here, we have, in fact, another problem. There is, of course, also a problem between the Belgian Government and the company. That is the crux of the problem and, in my view, there are two or three reasons for this.
The first reason is, I fear, the very complex system of Belgian social security. It is simply the case in Belgium that, relatively speaking, the whole surreal business is funded by social security to a far greater extent than in other countries, but that, of course, leads to a bad competitive position compared to those other countries. It is not, however, for Ford to solve this; it is a task for the Belgian Government.
The second reason, of course, why matters have been brought to a head, is that it has taken far too long to comply with Ford's requests to do something about the shift bonus. Then it suddenly transpired that the German companies were more competitive, although wages there are higher than in Belgium. Who then is to blame, is it the workers? No, it is the Belgian Government. The Belgian Government should take responsibility for this and should prevent this from happening again. This, I believe, is the main conclusion that we can draw from this.
If there are problems with legislation, it is fortunate that there is a directive, so they should refer to it and start legal proceedings. In the case of Renault, it has transpired that this can have a positive outcome. That is the method, but we must in this matter look for a solution that is different from that in the case of Renault.
Mr President, although I am of course unable to make any statement about the state of affairs at Ford in Genk in the brief speaking time available to me, but I would like to make it perfectly clear that there has been no breach of the European Works Councils Directive. The European Works Council has been notified, and there has been a breach of Belgian law on collective labour agreements. As regards the European Works Councils Directive, I can explain it to anyone, as I was its originator. I was myself chairman of the works council of Ford Europe for six years. I would recommend waiting to see what comes out of the discussions between the trade unions and the European Works Council, as I am sure that Ford Genk will get compensation for what it was promised in the collective labour agreement. There is no wages bargaining in the European Works Council; that is a matter for the parties to the collective labour agreement and not for the European Works Councils.
– Mr President, whether or not this or that piece of legislation has been breached, I think it is appropriate to express our solidarity with the people who are being hit by Ford’s decisions, first of all, of course, the workers of Ford Genk, but also the people who work in the supplying companies and in other companies that have been affected.
The Commission has told this House that it will carry out a study into the future of the sector. Even though, of course, studies have already been carried out and their results have been made available, I am surprised that the Commission has announced that it still intends to go ahead with this. In Belgium, however, there are economists who claim that employment in the western European car assembly sector is set to halve within the foreseeable future, because the potential market is unable to follow increased productivity. Similar predictions are being made for other sectors in industry. Assuming that the Commission has collated some research material of its own, I should like to ask it whether it shares these gloomy expectations. I hope that they are a little less gloomy, but industry is in any case facing a few changes. I should like to ask the Commissioner whether it is not necessary after all for the government to provide some support while industry is going through this transition. The social partners should definitely be involved as well. In my view, however, the government has a role to play here, as do the European authorities, which certainly have a coordinating task.
I have another two specific questions. Reference has been made to the Structural Funds, and to the fact that they will be subject to a review in 2006. The current programming periods are still running. I have asked the Commission what scope the Structural Funds could offer Limburg at this stage. I was told that there is still a percentage of 4% in reserve that can be tapped into at any time. My question is whether, further to the problems at Ford Genk, the Flemish Government has asked the Commission to tap into those 4% or whether it has been silent on that score.
Finally, I should like to say the following. This issue has naturally been discussed in the Belgian Parliament, and the Finance Minister has stated there that he would contact the European authorities to see whether it would be possible to join forces again with 'conversion partnerships'. These are partnerships that receive certain fiscal benefits during a certain period of time. On that front too, I should like to find out from the Commission whether or not the Belgian Government has been in touch to date.
Mr President, I would like to make a personal statement, given your extremely polite reference. I assure you that the comment on institutional responsibilities as regards the budget of the European institutions did not pass me by. I was referring to the budget – and also to the Commission, but not just to the Commission – however, the objective is to reformulate the European budget.
I was absolutely certain that you were perfectly aware of the functioning of the institutions. I was giving the information to our visitors, to our guests, not to you, Mr della Vedova.
.  Mr President, honourable Members, ladies and gentlemen, I have closely followed this debate, in which a range of issues have been raised and ideas have been put forward. I will pass them all on to the Commissioner responsible so that they may be carefully examined. I mentioned most of the points that have been made in my opening remarks, and I do not therefore wish to repeat them.
There seems to be general consensus as to how to deal with the crises resulting from the need to adapt and from industrial change and restructuring. Let me reiterate one thing, and do so clearly. Effective, timely and comprehensive information for, and consultation with, workers’ representatives constitutes a key element in our response to situations such as these. Another important element in this context will be following up the ongoing consultation with the social partners on the restructuring of enterprises. I am sure that you all understand how necessary it is to identify good practice for this, at European level, and, where necessary, to develop it further.
Further to Mrs Van Lancker’s and Mr Kuckelkorn’s discussion, I would like to point out that the Commission has not, to date, received any complaint from the responsible workers’ representatives in relation to this matter. Moreover, if the directive in question has indeed been breached, then that is a case for the Belgian courts; it is they who must then consider the issue.
As I have already announced, though, we will in any case be launching a revision of the directive. Nor must we overlook the fact that, while changes in industry have economic effects and consequences for employment and social cohesion, they can also offer opportunities, especially when they are anticipated, prepared for and managed. In relation to this, Mrs Weiler, you mentioned the need to make a financial request or to examine the possibility of applying structural funds for this purpose – my experts here tell me that no such application has as yet been made to the Commission.
Dialogue, transparency, genuine worker participation, foresight, risk avoidance and the encouragement of employability – such are the key elements in a European response to all these occurrences. Let us all work at them and do our utmost to create the instruments – whether legal acts or in some other form – to further develop these concepts.
– However much I admire the Commissioner for his agricultural policy, I do not think it right that there should be nobody from the Commission following these proceedings, given the huge importance of the debate on the automobile industry's future and the relevant social dimension. Although I am grateful to you for being here and congratulate you on everything you do for agriculture, I have to say that, normally speaking, a Commissioner should be here for industrial policy and social policy who can reply to the questions.
The next item is the oral question to the Commission (B5-0412/2003) by Mr Bouwman, on behalf of the Committee on Employment and Social Affairs, on the Mid-term Social Policy Agenda Review.
. Mrs Smet, thank you for the comment you made a moment ago; I agree with it, and that also applies to this subject. Naturally, we cannot deal with the mid-term social policy agenda review established in Nice in her absence. Incidentally, it is nice to see that Mr Fischler is present, and therefore the Commission too.
I would have liked to have had her answers, particularly because we had already discussed the mid-term social policy agenda review with her in our committee. Nevertheless, there were still a number of questions left unanswered, and that is why we are putting these questions verbally today, without a resolution.
The Nice social agenda is very important for the perfectly simple reason that Europe and European citizens are expecting the social side of Europe to develop further after the introduction and coming into force of EMU, the euro, and the stability and growth pact. This is indeed necessary; it not only costs money, it also delivers benefits; this has been clearly demonstrated by the Commission in its study. This agenda naturally includes creating more and better jobs, anticipating working environments, fighting poverty and social exclusion, modernising social protection, promoting gender equality and ultimately social policy as part of enlargement. At the end of my speech I would like to ask a few questions which we would like the Commission to answer.
In the meantime, I note that the European Parliament has already expressed its objections relating to this social agenda three times during the annual scoreboards. Each time, we asked that attention be paid to the points brought forward by Parliament – some existing points relating to the social agenda, some new points connected with current events, such as the events currently taking place at Ford Genk. In other words, therefore, we are asking for the new policy initiatives to be properly implemented, but also for an indication as to the means by which this will be done. We are also of the opinion that there is often a great deal more to be done – including legislative activities – than is currently being done: deliberation, consultation, expert groups etc., all of which takes time.
When I came in here, I thought we were going to deal with the European works council, but this will still not have happened by the time I leave, and it may not even happen during the next legislature. This is causing us problems all the time in practice; today's debate is proof of that!
In other words, we are not satisfied with the way in which a number of proposals on this agenda are being dealt with at the moment, and I would like to list a few examples. The most important is naturally the question of the European works council. We have already let it be known that we believe that consultations have been going on long enough, including in the area of social dialogue. The partners have had more than enough time to exercise influence on this. Now it is time for measures! We had already expected these in 2002, but they have still not arrived! This is in fact nothing new for the Commission, and it is nothing new for the Commissioner.
The same applies to the working time directive. We asked that attention be paid to this area as well. At the moment, a number of countries in Europe are avoiding the working time regulations, and that is exactly what we do not want, as it distorts competition. We want to see measures introduced in this regard, and as soon as possible! The Commission should take the initiative on this point, and it should do so quicker than is currently the case. We could go on like this for a while, including with regard to aspects such as the new occupational diseases. I could give you a whole list of rapporteurs we have had on this subject: Mrs Van Lancker, Mrs Smet, Mrs Hermange and finally Mrs Figueiredo. New occupational diseases, the social sides of competition policy, intervention procedures in the area of the delocalisation of companies; we have been asking for these for some time now. These points seem to be repeatedly left off the agenda, however.
As far as social and fiscal measures are concerned, we want to put the effects these have on cross-border working on the agenda as soon as possible. We want the regulations to address the question of gender inequality. We could go on like this; the legal basis for what we call the ‘civil dialogue’ is also one of these points. In other words, what I said was not yet exhaustive. Taking all this into consideration, we would like to ask the following two questions:
How does the Commission intend to use its right of initiative (in other words its right to take active steps) to implement the social policy agenda, both with regard to the old points and with regard to the points we have put forward on behalf of the European Parliament? In doing so, we must bear in mind that these should contribute to creating full employment, the fight against social dumping and discrimination and improving the quality of employment in Europe. That is our first question.
Our second question is this: How does the Commission envisage improving employment and social policy after the enlargement of the EU? We have been highlighting the problems in detail for some time, including the follow-up and implementation of the legislation, the and the development of social dialogue. These are not easy subjects for the accession countries. In this connection, I would also like attention to be paid to progress in European employment strategy and the use of the open coordination methods with regard to social exclusion and social protection.
.  Mr President, honourable Members, ladies and gentlemen, I would like once again to apologise for the fact that Mrs Diamantopoulou cannot be here and ask you to be tolerant, as you have to make do with me.
As you are aware, the Nice European Council laid down the social policy agenda. It was also agreed that a mid-term review should be carried out in 2003, the object of which was to be to target more specifically the actions and measures considered necessary and to present a timetable for the second half of the period ending in 2005. The mid-term review, adopted by the Commission at the end of June, is based on an overall evaluation of the first years of implementation, which have been the subject of annual reports in scoreboards and on a review of the most significant challenges and of the drivers of change. The review also sets out the Commission’s thinking as regards the realisation of the EU’s overall objectives, and the creation of more and better jobs and also greater social cohesion, all within the context of the further pursuit of the Lisbon strategy. The Commission has announced a comprehensive package of initiatives and actions, in which all the relevant actors will be involved.
Let me say, in response to your two questions, that the Commission is using its right of initiative to propose the specific measures that are required and that have been announced in the mid-term review. These include, for example, new draft legislation, such as the proposal for a directive on temporary workers, or the simplification of existing ones, such as those in the area of health and safety at work. The Commission is also availing itself of its right to consult the social partners and to join with them in discovering those problem areas that still remain to be attended to. One of them, for example, is the issue of the portability of occupational pension rights. Another is the following-up of the revision of the Working Time Directive. This has to do with the European employment strategy, in particular with the proposals for guidelines and recommendations relating to it. At the same time, the Commission is encouraging the Member States to work together in modernising social security and promoting social inclusion.
As regards your second question, I have to stress that the mid-term review’s priorities as regards the structuring of the next few years’ work are twofold. One is to further develop the agenda for an enlarged European Union. The other is, as a matter of priority, to monitor the transposition and implementation of the in employment and social affairs and to ensure that this is done properly. In order that this goal may be achieved, it will be necessary to pay particular attention to involving the relevant networks of national representatives, who are to perform a supporting role in transposing and implementing European law, and also to make use of the monitoring instruments still at our disposal. Although the primary emphasis will be on assistance and advice, the Commission will not hesitate to apply appropriate enforcement measures or, where appropriate, to take legal action. That applies, though, not only to the new Member States that will be joining the European Union next year, but to all the Member States.
Mr President, Commissioner, thank you for your answer. When I look at the social policy agenda and see where we are at the moment – we are mid-term – we are a year away from elections, and enlargement is also just around the corner. I think that we cannot avoid taking this into account.
If we have to choose between the priorities, then for me, enlargement is the top priority. There are numerous social directives. We are encouraging the development of social dialogue. We are encouraging the creation of administrations, services and institutions that can guarantee social security in these countries. We all know that despite the fact that these countries are acceding, it is still very difficult to implement a large number of these aspects. If this implementation does not go well, if social dialogue does not take place, if there are insufficient institutions in place to apply all of this, this will cause a delay everywhere. Including here. It goes without saying that this will entail a delay. After all, you cannot simply concoct a whole series of new directives when the countries that are joining next year – thus creating a global Union of 25 countries – are unable to comply with a particular dimension of this European Union. It is extremely important for social policy to develop in the enlargement countries. It is developing much too slowly and on much too narrow a scale. I therefore believe that this is a top priority, because it will adversely affect the growth of social policy at a European level, whether we like it or not.
Our second priority is employment. I think that the Commission is making a good choice, including in its priorities. I agree with that. As we can all see, the things that were proposed in Lisbon, namely an employment level of 70% and so on, are progressing extremely slowly. When the new countries join, employment levels will naturally fall, not increase. We will therefore be even further away from the Lisbon targets than we are at the moment. The whole policy surrounding employment must be stimulated and supported.
Then there is a third point: the review of certain directives. I think we can do that, for example the review of the Renault directive, the review of the works council directive, even the review of the directive relating to health and safety at work. A great number of our directives need to be reviewed. For me, that is the third priority that we could introduce. If we want new directives, we will really have to make choices and establish priorities. We are no longer in a position to introduce 40 new directives, not even 10. I think we must limit this and I think that one of the priorities in new directives should be to do something for the disabled. We have already had an extensive debate on this. This social group still has a difficult time accessing the labour market. I think that we need to regulate a number of things specifically for them.
Mr President, the Commission's mid-term review is actually an exercise in marking time. It is full of hot air with very little substance. There are a range of issues outstanding. We now have a three-year delay in the revision of the European Works Council Directive, despite the recent occurrences at Genk and a whole series of earlier problems. There is a blockage in Council on the temporary agency workers directive, a vital part of our effort to balance security and flexibility.
We have a very uncertain timetable around the revision of the working time directive and an end to the scandalous abuse of the opt-out in my own country. There is an outstanding call from Parliament for a directive on individual dismissals and the social security aspects of atypical working: no action on those fronts has been taken at all.
I also share Mrs Smet's concerns over enlargement, the , the application of the – particularly in the area of occupational safety and health, the development of social dialogue, open coordination in the European Union as it will be this time next year. All of these things are causing us deep concern and we have seen little, if any, action on all of these important issues.
Let me make it clear that we fully understand the pressures and the obstacles being put in the way of Commissioner Diamantopoulou and her efforts to deliver on these important issues. Some of these come from inside the college of Commissioners, some from Council, some involve governments of a socialist complexion.
All I can say is that we will redouble our efforts to try to ensure that we support her in overcoming those obstacles and moving the social agenda forward. That is vitally important. Unless we can deliver and move the social agenda forward, there is a very real danger that the overall, carefully-balanced policy mix established at Lisbon will be destroyed. If that happens it will be a major disaster for the future of the whole of the Union.
Madam President, the increase in unemployment, in insecure employment and in social exclusion cast doubt upon the concept of a Europe that champions social justice and solidarity. We know that there are more than 15 million unemployed people in the European Union and more than 60 million who live on less than 60% of the average national income. These are problems that mainly affect women, but also the elderly living on very low pensions, immigrants, children, people with disabilities and workers in insecure and badly paid jobs. The situation is considerably worse in the candidate countries that will be joining the Union in May next year.
In light of this worsening socio-economic situation, measures must be adopted that are different to those used to date, because disparities have increased, cohesion has weakened and no real progress has been made as regards gender equality policy. The current situation calls for absolute priority no longer to be given to complying with the Stability Pact and, on the contrary, for this to be suspended so that its irrational criteria for nominal convergence can be reviewed. The current situation calls for the primacy of monetarist and competition policies to be ended and for resolving these serious social problems to be put on the agenda, for compliance with the Social Policy Agenda and for an effective public investment policy in order to create the fifteen million jobs that the European Union needs.
Consequently, as stated in my recent report on implementing the Social Policy Agenda, which this plenary adopted in September, priority must be given to solving the serious problems of unemployment and poverty – including persistent poverty – in all Community policies, specifically in competition policy (and since the Commissioner responsible for the common agricultural policy is here with us, this could at least help us to look at farming issues and here too amend policy, with a view to combating poverty and social exclusion), not forgetting the Structural Funds and the Stability Pact.
We regret the fact that the Commission is not only failing to comply with the Nice social agenda, but also still has no plans to present new initiatives in areas already requested by the European Parliament, which has insisted that these be drawn up rapidly. This is a long list, which other speakers have already referred to, but which we also adopted at the sitting of 3 September and for which I once again express my support, in addition to agreeing with all the questions that have been put here. I repeat the need for effective measures, for mechanisms for intervention in the field of company relocations, and of the directives on Article 13, both with regard to women’s rights in all the various areas of employment and to people with disabilities. We must make good the delays in improving the directives intended to promote health and safety in the workplace, specifically for women, and the proposals that this Parliament has approved must be implemented.
Madam President, Commissioner, I share Mrs Smet’s view that the great challenge in the socio-political area too has to do with enlargement. The introduction of the EU’s socio-political legislation on the working environment and labour law will mean a very great deal for wage earners in the new Member States. It will also, however, mean something for the present Member States. The risk of social dumping between our countries will be much reduced, something that is incredibly important.
Another important issue in connection with enlargement is the dialogue between the two sides of industry. In many of the new Member States, there is no dialogue up and running, and no employers and employees used to participating together in the socio-political agenda.
A third issue is the Lisbon cooperation, which we must review and stick to. This must not, however, mean that we do not put forward proposals in new areas, for example in the area of the working environment in response, for example, to atypical jobs. We must therefore cope successfully both with enlargement and with new risks and new socio-political challenges.
In the Committee on Employment and Social Affairs earlier this week I already really let fly at the Commission on one point on the social agenda; the Posting of Workers directive. It is incomprehensible that the evaluation of this directive has not been seized as an opportunity to better assess the problems of cross-border employment of workers and to take new initiatives in this area. Enlargement is just around the corner, and I have already told Commissioner Verheugen and Commissioner Diamantopolou that this transitional period is absolutely not a solution to the problems that enlargement may bring with it. We must pursue a proactive policy and we must create better conditions for active workforce mobility.
My fellow MEP Stephen Hughes has already mentioned the temporary agency workers directive. The impasse we have reached in this area must naturally not be taken as a reason for not doing anything else in areas relating to the situation of non-typical jobs, including in connection with this directive. I am thinking of the position of the self-employed who are not actually self-employed but are in fact employees, for example, and the social security of the non-typical employee. If we do not create a better framework of definitions and labour and social regulations in Europe, this social will soon only apply to a small minority of employees, and they will not be the ones who need it most!
Finally, a word of warning. I think that if we do not manage to implement this social policy in Europe, a lot of people will turn against Europe.
.  Madam President, honourable Members, ladies and gentlemen, let me say, very briefly, that I have taken written notes of all the suggestions, demands, and aspirations you have expressed here today, and that I will pass them on to Mrs Diamantopoulou.
Basically, the one thing I can tell you is that I share your view, firstly, of the enormous significance of the policy set out in what we term the Lisbon targets, and also of the tasks we are presented with in the field of future social policy. I also agree with you that it is now in particular, so to speak on the eve of enlargement, necessary that we have to give particular attention to how these issues fit into this context, and, like you, I believe that this is a matter of urgency. Fundamentally, I believe, we have to continue to take action on both fronts, for we must not overlook the close connection between issues of employment and social security and the question of whether we will succeed in recreating proper growth in Europe. That is one of the basic conditions, and we will bring about growth of this only if we take appropriate action regarding the various elements that are necessary if our European economy is to be restructured.
On the other hand, though, it should not be thought that this is only about growth, in other words, only about the economy; it is also, of course, about social protection. I have already told you in my opening remarks what the Commission’s current plans are. I hope that these measures will indeed enable us to make the necessary improvements to the situation.
The debate is closed.
The next item is the report (A5-0333/2003) by Mrs Dybkjær, on behalf of the Committee on Women’s Rights and Equal Opportunities, on Election 2004: How to ensure balanced representation of women and men [2003/2108(INI)].
We are in the middle of an exciting and demanding period in the history of Europe. We are increasing the number of EU Member States, and we are at the moment devising and debating a new framework for treaty-based cooperation based on the nation states and the people.
There are quite a few prior conditions of involvement in EU cooperation, but one of them is the need to practise democracy and observe human rights, that is to say people must have equal opportunities to develop, and exercise control over, their lives.
When we look at what is actually happening in Europe, who is it that takes the decisions? Who determines the laws? Who manages daily life in international, European, national, regional and local assemblies? Who personifies public power? The answer is quite simply that it is the men who do this. If there is any doubt about this, it is enough to try asking how many women there are among Heads of State or Government. The answer is, none. If we look at the family photo from Copenhagen in 2002, there are 64 people in that picture, including just eight women.
Is that the case because there is a shortage of women in Europe? Is it a case of our constituting a minority? There are, now and again, people who tell us that we do, whereupon we are placed among other minorities. In that case, we must, however, tell ourselves that, no, this is not the case. We constitute at least half the population. Women form at least half the electorate, so it is not therefore a question of there not being enough women. Is it, therefore, a case of there being no competent women? No, that is not the reason, either. There are in actual fact women – and, as time goes by, more women than men – who enter higher education, although that is no longer, of course, always a criterion for participating in political life. It is not this that forms the background to the situation.
There are quite a few reasons why there are not enough women, and these apply everywhere. In this case, we shall concentrate on the election we face next year. As has been said, we are at present building the new Europe. Women constitute half the new Europe, and it is absolutely fundamental that this half should also be involved in deciding the framework for, and content of, further cooperation. One of the places in which they can do this is, moreover, in the European Parliament.
Today, we are in a situation in which 30% of Members of the European Parliament are women. We are now enlarging the EU to include ten new countries and, in that connection, we are obliged to take a brief look at how women are represented in those countries. Unfortunately, matters do not look too good. Obviously, not all the countries are right at the bottom of the table, and the fact is that we also have, among the Member States, countries that are low down on the list where women’s representation is concerned. All the same, we have to say that the average is low. What, therefore, we have to concentrate on in the forthcoming election is getting more women to stand and finding out why others do not wish to do so. Are they in actual fact just not invited to stand, or does the old classic pattern apply whereby no one voluntarily surrenders power, neither men nor women for that matter. Personally, I believe it is the classic situation. Naturally, men do not voluntarily relinquish power, just as we women also find it extremely difficult to give up so-called power over our children. None of us are saints. It is now important, however, for us to try to discuss this matter and to understand that, if we are to have this EU cooperation accepted among the EU’s populations, it would perhaps be a good idea if we were to try inviting women to participate and if, above all, we were to devise systems that might give women opportunities to be elected if they were finally to appear on the lists. Gaining acceptance of EU cooperation will certainly take some doing. Over there sits a Swedish Commissioner and I, who speak now, am a Dane, and if there is anywhere it is hard going obtaining grass-roots acceptance of European cooperation, it is in Sweden and Denmark, with the greatest scepticism among women.
Experience in the Scandinavian countries shows that it is not, therefore, a case of women not being elected. If they stand on an equal footing, they are in actual fact elected. The fact is that, if there are women who have any chance at all of being elected, then elected they are. It is not therefore a case of voters generally believing women not to be up to scratch. On the contrary, they are happy to vote for them. The truth is that they have no opportunity to vote women representatives in.
It is extremely important that we discuss this matter now because, at present, 31% of MEPs are women. Among the new countries, matters appear lopsided. In a Parliament with greater influence upon European legislation than we have ever had before, we are thus now in danger of having far less than 30% women, because women are so poorly represented in, for example, the new countries. There are two countries that have sent no female observers at all. It really is unbelievable that democracy can be practised and human rights observed on that basis.
I think we must all try to help each other ensure that there is a proper proportion of women in the European Parliament so that people feel represented in this House.
Madam President, that was an excellent contribution by Mrs Dybkjær. I am able to concur with it 100%. It was an excellent introduction to what this debate needs to be about.
First of all, I naturally wish to congratulate the European Parliament, in particular the Committee on Women’s Rights and Equal Opportunities and also Mrs Dybkjær as rapporteur, for having taken the initiative regarding this report. This too emphasises the importance of bringing about balanced representation for women and men in the decision-making process, especially in the run-up to the elections to the European Parliament next year.
We must take democracy seriously and take account of the equality issue in decision-making. If we profess democratic values, the representation of the people and citizens’ active participation, we cannot at the same time exclude half the population from the bodies in which the decisions are taken. Increased participation on the part of women also means better opportunities for society to take care of its citizens. We lose out on both resources and experience if women cannot be a part of political life. Women must be given access to the labour market and to politics in order to be able to advance professionally at a pace commensurate with their qualifications. In that way, proper use will be made of their skills. Unfortunately, it has so far been too often the case that men have been elected. That is something we must change.
As pointed out in the report, all the Member States have committed themselves to implementing the UN’s action plan from the 1995 Beijing Conference, together with a series of other international programmes in support of the principle of equal participation by women and men in decision-making bodies and in the decision-making process. These constitute the international framework within which we must all work.
Balanced representation for women and men in the decision-making process and in all areas of life is also the central theme of the Commission’s 2003-2004 Work Programme. The work on assessing which projects are to be subsidised from the gender equality programme is in its final phase right now.
I am also pleased to inform you that the Commission is at present developing a database on ‘Women and men in decision-making’. The database is one of a series of measures for developing and maintaining statistics, which are also important as a tool and for providing background information. The preparations for publishing the initial results from this database are currently under way. At the beginning of 2004, the content will be presented on the Commission’s web site. It will then be updated each year. The main aims of the database are firstly to measure progress in relation to the commitments made and, secondly, to bring about increased awareness in the present Member States, the EEA countries and the candidate countries of the situation regarding women and men in decision-making positions.
May I also mention the measures on decision-making which were recently adopted by the Italian Presidency with the support of the Commission and to which attention is drawn by the report. The Syracuse Conference, together with the subsequent informal meetings between the ministers for equality, emphasised the need to maintain the efforts to achieve balanced representation of women and men in the decision-making processes at all levels. It was also proposed that, by agreement between all the political parties, at least 30% of candidates they appoint to stand for election to the European Parliament should be women. The parties should, moreover, actively strive to achieve the objectives laid down by the Lisbon and Barcelona European Councils, particularly those affecting women directly: an employment rate among women of at least 60% by no later than 2010, together with regulations concerning access to good childcare at a reasonable cost. These objectives are also among the tools and basic conditions that will enable women to participate in political life and the life of society generally.
Madam President, Commissioner, I would like to begin by congratulating the rapporteur on the important report she has produced and at a time such as this, on the eve of the European Parliament elections.
We all know that equality between men and women is a fundamental principle in Community law, as enshrined in the Treaty of Amsterdam, which included equality between men and women as an objective in all programmes. We therefore call for concrete measures to facilitate the presence of women in electoral lists and, therefore, in the European Parliament. In this case, this request could be extended to the other regional or national parliaments in which the representation of women is still low in comparison with the percentage of women, who make up half the population, and in some cases rather more than half the population.
We know that when there is no special assistance, through positive action measures, with laws to facilitate this great presence of women, we women have real problems accessing institutional posts, political posts and therefore political decision-making posts and positions of power.
We have had experience over recent years of the presence of women continuing to increase slightly, but in no case has it passed much more than 30% and we are right to fear that in the next European elections it may be reduced.
As the rapporteur has said, the presence of women amongst the observers coming from the enlargement countries is really low; some countries have not presented women at all as observers, and we fear that, following the elections to the European Parliament, this presence will be no greater than 15%. It is precisely for this reason that it is important and significant that we are stressing this at the moment, and we are not forgetting the countries which currently belong to the European Union, in which the percentage is no greater than 30% in the majority of cases – with the exception of the Nordic countries – and in others that percentage is even lower and women are still facing significant difficulties in terms of accessing decision-making positions.
They are still significant because there are no electoral laws – with the exception of two countries – laying down the obligation for women to be present on lists and because our ability to be present in decision-making bodies and parliaments depends essentially on the political parties, on the mentality of political leaders and on the awareness we are able to communicate to society on the importance of this issue.
This is therefore the appropriate time and it is a task which we, as women committed to the presence of women, but also men, and Members of Parliament and political leaders must take on: this challenge of achieving greater presence for women within the political institutions.
Only the political will of leaders, of parties, when it comes to making decisions, will ensure that there are really more women following the elections and therefore a better balance between men and women in decision-making.
Madam President, it really is curious, after 50 years of European policy on gender equality and 100 years since the right of women to vote was claimed and recognised, that we are trying here to persuade everyone of the self-evident, in other words that men and women should share all the responsibilities and all the obligations of both private and public life equally and fairly, that there should be a balanced participation of men and women in democratic institutions and in all political decision-making centres.
In the run up to the European elections in June, Mrs Dybkjær's truly exceptional report is of particular value, because it sets the framework within which all the Member States should move, especially the accession countries, in order to ensure that the percentage of women in the House as a result of the European elections should at least be no smaller than it is at present, which is 31%. And I should like to name the two countries, Estonia and Slovenia, which did not bother to send even one woman, even one as an example, with the observers they sent to the European Parliament. Our fears are also reinforced by the traumatic experience we had last year, with 17% participation by women in the constitutional convention for the European constitution.
That is why our committee, the Committee on Women's Rights and Equal Opportunities, has put promoting the democracy of equality at the top of its priorities and has taken initiatives to mobilise governments, national parliaments, political leaders and women themselves in order to achieve this objective, an objective which does not simply concern the application in deed rather than just word of gender equality, but also the financial and social development of Europe through the rational use of the valuable human resource which women represent.
The Lisbon strategy, like other ambitious European policies, urgently needs the full participation of women at all planning and decision-making levels in order to achieve its objectives. The future of Europe cannot be planned in the absence of women. In the run up to the European elections, we need additional strategies and legislative measures, positive action, quotas or political agreements which will safeguard the balanced participation of men and women in electoral combinations and in the elected bodies which result.
I hope the new European Parliament of the 25 will attain this objective and will operate as a shining example and standard for the other parliaments in the world.
I would also like to warmly congratulate Mrs Dybkjær on this report. It has come at exactly the right time, just before the European elections, and it has been mentioned here by several speakers already: we will have to do our utmost to match this turnout percentage of 30-31% that was achieved for the European Parliament elections. This is certainly not helped by the accession countries, where we only have 14% at the moment. I therefore believe that in the context of the verification of these countries, we will have to ensure that gender equality forms part of our future fundamental community law, and that we must therefore make sure on an internal level that this is also done in the relevant parliaments. It is all very well pointing the finger at other countries, however; but we also have examples of women being seriously short-changed in our own countries.
In my country, it was not so long ago that only one female minister was appointed. There was a great deal of protest against this, but fortunately that cabinet soon fell and we now have five female ministers and five female secretaries of state. To my great regret, neither of the two ministers appointed by my own party, which purports to do a great deal for women, is a woman. Not because there are no capable women, but because there are always other people who are more important and who have to take priority. As long as we carry on in this way, women will have no chance. I am also of the opinion, however, that we ourselves must keep hammering on about gender equality and that we must keep a very close eye on it. For example, I would have nothing against following examples like those mentioned in Mrs Dybkjær's report – like in France where party financing depends on the number of women on the list – because we cannot stand still, we must do something. I would therefore like to ask the Commission to pay additional attention to this point in its consultations with all Member States.
Madam President, Mrs Dybkjær’s report deals with something of which all of us in this House have very long experience: actual life in the political organisations in which we participate. Commissioner Wallström said that men elect men. Yes, men in political parties, especially, elect men. They elect men to a greater extent than the electorate does, a fact that is very interesting.
When women enter politics, the organisation of political work changes, and new issues appear on the political agenda. What is more, women naturally have different political and ideological perceptions.
In the course of last year, we saw the composition of the Convention and the way in which issues of equality were manipulated when it came, among other things, to the legal status assigned to equality. We still see, after many years of decisions to use ‘gender mainstreaming’ as a method in decision-making, that this is completely absent from most areas of politics. It is now also proposed to cut back on the areas of competence of the Committee on Women’s Rights and Equal Opportunities. This is completely contrary to the trend. It is even a phasing-out of gender equality in politics.
It is rather ironic reading the Council recommendation from December 1996, which stresses that the under-representation of women in decision-making posts leaves their experiences unused and undervalued and thus constitutes a loss for society as a whole. I do in fact agree with the Council recommendation but, when the Council’s own composition throughout the years is examined in the form of photographs shown after the Council meetings, it is seen still to hark back to another era.
– Madam President, Commissioner, ladies and gentlemen, my warmest thanks go to Mrs Dybkjær for this eminently timely and important report. We all share a concern about how balanced the representation of gender is going to be in the European Parliament in the next legislature. We have a good six months to work hard to dispel this concern and we should not be afraid.
Equality is one of the European fundamental values which the new Member States have also committed themselves to respecting. There can be no genuine democracy if women are unable to participate in decision-making at all its levels. The fact is that the establishment of pluralist parliamentary democracy does not in itself guarantee equal participation of women and men in political decision-making. We could have rid ourselves of the problem entirely by developing a common European act regarding elections, in which gender equality would be guaranteed. Female politicians have to be made strong professionals in their field with the help of training and financial and moral support. This way the reasons for the lower areas of competency with regard to the women in a quota system compared to their male colleagues would become groundless and fade away.
The aim of an equal society is dimly visible as decision-making without the need for quotas, with the highest decision-making bodies representing the genders equally. It would not seem, however, that we will achieve this without an interim stage, with the EU, the Member States and the political parties actively involved in working jointly on behalf of equality. The political groups should agree common policies to reach a position where in the end equality becomes a reality in economic, political and social life.
I now want to throw down the gauntlet, as it were, and ask the male Members of the European Parliament here to think about whether they have ever voted for a woman. Furthermore, if you are also influential in your country’s political arena would you propose a woman as President of the Commission? Moreover, if there is an office of President of the EU, who might the woman be whom you would vote for as President?
Madam President, I am able to support what Mrs Dybkjær has said about gender equality, so I shall instead use my speaking time to talk about a genuine success where such equality is concerned.
I was elected to Parliament as a representative of an all-party movement, the June Movement, which has now operated for ten years on the principle that we should draw half of all our parliamentary candidates and half of our party’s leading members equally from both sexes. We have just recently prepared a new list of parliamentary candidates, consisting of ten women and ten men, with the vacancies divided on an alternating basis between male and female candidates.
For a long time, we had more men than we could make use of and only half the women we needed to have been elected. We therefore began searching through our membership, and we finally obtained the list we wanted and needed. The outcome would, however, have been a lopsided list if we had not adopted regulations committing ourselves to having a list divided equally between both sexes.
The outcome was that gender equality operated to the advantage of the men. Some of the women did in fact obtain more votes at the party conference than some of the men but were listed beneath men with fewer votes because, according to our rule, every other person on the list must be a woman. This outcome was not intended, but I can sincerely recommend all parties to introduce gender equality for all their lists.
Women consistently hold back, even in those countries that are most advanced in terms of gender equality. Women do not want to put themselves forward unless they feel certain of being on top of everything, ideally more so than their male colleagues. We also know this from job applications. When men apply for a job, some of the many qualifications they reel off have to be discounted. When women apply, qualifications have to be added. That is the way things are, but it is something we can counteract by requiring the same number of candidates from each sex or, as I would prefer, at least 50% women.
If, as a result, qualified men were deselected in favour of less qualified women, I should not recommend the system, but, in the case of ourselves in the June Movement, the system has operated perfectly at each election, given women the necessary helping hand and provided us with a list that better reflects the electorate. This is, then, an arrangement I should like to recommend to everyone.
We have also made a conscious effort to get young candidates onto the list. Nine of our candidates are under 40 years old and seven of them under 30 and, what is more, all of them are qualified. Our youngest parliamentary candidate, who is only 18, also has several years’ experience of EU issues. We have no special quota arrangement for young people but have made a conscious effort at renewal so that it is possible to give women and young people a real chance to compete with us old men.
It is a pleasure to be able to contribute a success story from the real world to the debate on equality. In the EU Convention, Mrs Dybkjær and others fought bravely for gender equality but, unfortunately, this was only incorporated into the values of the Danish edition. The other countries’ editions just talk about equality rather than gender equality.
Madam President, Commissioner, ladies and gentlemen, the issue we are debating today refers of course to the forthcoming European elections, but it also has wider significance for the participation of women in political life.
The rapporteur's report contains interesting data on the current situation in the Member States and in the European Parliament. It also touches on all the aspects of the problem and makes interesting proposals on dealing with it, proposals which come mainly from the experience of the various countries. I think that promoting exchanges of these experiences is very important because it raises the awareness of the competent agencies, it gives them ideas about applying measures and evaluating progress. The European Commission should, I believe, provide facilities for such action.
This year is dedicated to the action programme on equal opportunities for women to participate in positions of responsibility. I should like to know if there have already been any results from the application of the programme. However, I suspect that it has nothing interesting or progressive to tell us, because the initiatives of the non-governmental organisations, to which the programme mainly refers, cannot bear fruit if there is no public dialogue in the Member States on the subject which will engage the parliaments, national and regional, where they exist, and will bring parties, local authorities and social agencies face to face with their options and responsibilities, in order to make the whole of society aware of the issue of the participation of women, an issue which concerns the future of the whole of society and not just the future of women. We also need an open dialogue between the parties themselves so that everyone is informed and aware, from the leaders to the regional cadres, of the deficit in the participation of women and the need to apply a strategy to support and promote women cadres to positions of responsibility.
Finally, I should like to say, in the run up to the European elections, that we need to raise the awareness of and inform women as citizens and voters about the meaning of these elections and their importance. Plebiscites and referenda, where they have been held, tell us that women are the citizens most distanced from the issues of European policy and the most Euro-sceptical citizens. This is a challenge which concerns us all, at both European and national level, and the European elections give us an opportunity to demonstrate our determination to face up to it.
Madam President, Commissioner, ladies and gentlemen, it can only be a source of delight today to see two front page headlines in the popular press devoted to the positions that the Commission and the European Parliament wish to adopt in order to ensure the equality of the sexes as regards both their access to goods and services and their representation in Parliament. At last these matters are being talked about. We can only congratulate our fellow MEP, Mrs Dybkjær, who emphasises the wide-ranging importance that the change in attitudes to integrating women into political life on an equal basis with men may have for the entirety of the social and political contracts we have with our fellow citizens.
It is acknowledged that positive action is crucial if the balanced representation of women and men is to be achieved. It is acknowledged that involving both sexes in policy development improves policy and makes it more relevant to a varied population. The transparently weak representation of women in the decision-making process raises the problem of the legitimacy of the political structures, for the operation of a democratic system reflects the society it advocates or defends. Equality is a European value, which the Member States must respect. We cannot sustain this incoherence on the eve of enlargement when we wish to maintain, and even enhance, the representation of women in a House, which must spearhead this new trend and, at the same time, be the crucible that enables new behaviours and new strategies to be imagined.
If this is to be possible, and not only desirable, we need from now on to act in such a way that the 2004 campaign affirms and brings to fruition the principle of effective democracy in which both sexes are represented, for the slightest decline in our representation would be a signal that might be misinterpreted on the eve of enlargement.
I would like to draw your attention to the greatest inequality of power that exists: the one between men and women, and I would like to thank the for her report, which once again emphasises the need for parity. We still have a long way to go even in this Parliament, where one third of us are women, and the best performing country, Sweden, has recently gone from 40% to 45%; still not parity, although we all envy Sweden.
We have made progress in Belgium, going from 11% to 23%. The new countries could learn something from this, as we have put a lot of effort into achieving it. If we leave it to the goodwill of, let us say, men, nothing will change. If we leave it to a change of mentality, then we could still be having this discussion when our great-granddaughters are MEPs. We must make the effort ourselves, and that applies just as much to the new countries. None of these countries reaches the 30% mark which we are already used to here. Only three countries have more than 20% representation by women. Only 14% of their representatives in this Parliament are women. If we have 100 new members of Parliament, then in the worst-case scenario, if the same ratio applies, we will have 86 men and 14 women. This is a general regression for women in the European Parliament. It should not be the case that the accession countries help our Parliament to become even more male-dominated.
That is why we in the European Parliament want to give firm support to all women and to all governments who want to change things for the better, because nothing will happen without voluntary action. The quotas are often criticised for not being justified, for having to leave everything to the spontaneous evolution of democracy. Ladies and gentlemen, we are lawmakers, and a lawmaker knows very well that you cannot leave everything to spontaneous evolution and that action is required. The countries where the best results have been achieved have been those governments which have amended their legislation. Let me quote you the example of Belgium, where it is not permitted to have three candidates of the same gender at the top of the European list.
We want an equal number of candidates to be put forward now too, and I hope that the excellent recommendations made in this report will be adopted by governments. I expect the Commission to introduce an initiative, I expect initiatives to be introduced by the Council, so that equality in this Parliament, both and does not decrease but improve after accession.
– Madam President, I share the concern expressed in Mrs Dybkjær’s excellent report regarding the under-representation of women in the European Parliament. It is unfortunately true that, as I look around now, there are noticeably few women here, particularly young women and women with families. As many have commented, in the light of statistics the situation seems even more alarming than before with regard to next year’s elections after enlargement. The proportion of women working in the national parliaments in the new Member States is not more than 30% at best and in more than half of the new Member States the proportion of women members of parliament hovers around the 10% mark. We must nevertheless remember that things could also be better in the current Member States, including my own country, Finland, although Finland can be considered one of the pioneers of equality between women and men.
Why are women not being voted for, then, if more than half of the electorate are women? The report identifies constituency parties and the selection mechanisms as the main reasons for the under-representation of women. Systems like the Finnish election procedure have guaranteed an equal representation of women and men. Here in the European Parliament almost half the Finnish delegation are women, so there is probably nothing wrong with the system. Instead of parties employing long and hierarchical systems of listing names, in the Finnish election system you vote for both the candidate and the party, and in practice the European Parliamentary elections have been to a large extent about electing an individual, with candidates given priority over parties, which stay very much in the background. In these conditions women have done well. Of course traditions and election culture also have an influential role to play. It nevertheless shows that women are voted for if they simply stand for election.
Why, however, are young women in particular not interested in politics? Why are women not encouraged to participate in the wielding of power to a greater extent? These I think are questions that furthermore give cause for introspection. Why is the EU not interesting? Women often see EU decision-making as too distant, abstract and highfalutin. Women are workaday heroines who like to stick to more concrete things. The work situation is often difficult, especially for women with families.
I myself have come to realise, whilst expecting my first child, how hard it has been to combine motherhood with the career of a Member of Parliament. The EU’s rules on maternity leave directly oppress young women. Maternity leave is not really a familiar concept and, for example, in Parliament it is put on a par with absence through sickness. There is much room for improvement in this matter and the situation is reflected in the situation regarding employment in Europe as a whole. Women are not sufficiently encouraged to establish a career and start a family. The result is that many women deliberately put off having children. The message coming from the EU should not be either career or motherhood.
Madam President, Commissioner, we have now heard a great deal about a very old topic, one that we have already been discussing for years – always, in fact, on the same level – and I wonder what progress we have made. We take pride in the 30% of Members of this House who are women. If we had 50%, that would be parity. We content ourselves with only 30%, or tell ourselves that we have made progress because we have done very well in comparison with other countries. What this means is that, for a century, we have been progressing one millimetre at a time, and that what we have achieved is far from being secure. When I say that there is the danger of us sustaining more setbacks in this area, I am not just referring yet again to the new Member States, but also to the present ones, which have to make enormous efforts to get that sort of quota into this House.
Yesterday, when the progress reports were presented, I heard not one word said about the under-representation of women. This is something else that we should take into account and incorporate into progress reports of this kind, enabling them to show what is lacking and where changes still have to be made where equal opportunities policy is concerned. If we say there is a lack of women candidates – something of which we are very often accused – then we have to give some thought to how women are supposed to combine career, family and politics when they are constantly, too, having their consciences pricked by questions like: how can you do this, that, and the other, as well? This, I think, is where society has a part to play, and this is where there must be consequences for those Member States that fail to do what they have undertaken to do, namely create really equal opportunities. I find myself wondering what mechanisms there are and what are the consequences when they fail to do that.
Madam President, firstly, I wish to thank you for this discussion, which really has illustrated the importance of the roles we all have to play. The Commission must accept its responsibility. I am aware that my colleague, Mrs Diamantopoulou is right now investigating the possibility of organising round-table discussions in the Member States and the candidate countries in order to discuss the issue of gender equality. I believe that these discussions must cover everything from nominations to the way in which subsidies and forms of support might be designed to enable us also to promote gender equality.
In this area, there is, of course, also a very important role for the political parties, the European Parliament and the non-governmental organisations. They must work closely together on improving women’s representation. In the run-up to the European Parliament elections, it is quite clearly an important task to ensure that we maintain, and ideally increase, women’s representation. All the contributions have also made it clear that the new Member States too must be made aware of this, if we are to ensure that women are well represented right from the start.
This is an issue that, for better or for worse, we shall have to live with for a long time to come, for we unfortunately live at a time when it is easier to split an atom than to overturn a prejudice.
The debate is closed.
The vote will take place at 11 a.m.
The next item is the vote.(1)
Colleagues, I am delighted to inform you that the members of a delegation from the National People’s Congress of China have taken their seats in the official gallery. I extend a warm welcome to the Chinese delegation.
They are here to attend the 20th EP-China Interparliamentary Meeting, and are led by Mr Wang Yingfan, Vice-Chairman of the Foreign Affairs Committee of the National People’s Congress of the People’s Republic of China. We look forward to a constructive dialogue, and we wish you all !
We now continue with the vote.
. Mr President, I have risen before on a vote on reports like these and no doubt I will be doing so again in the future. I would normally rise before each report, but if you are agreeable, I shall make this statement once and we could accept it for all three reports in the culture package.
Rule 63a of our Rules of Procedure states that we have to ensure that all reports are financially compatible. To make sure that we are in line with that Rule, I would propose that we add an oral amendment to all three reports which would read 'Considers that the financial statement as amended is compatible with the ceiling of headings 3 and 5 of the financial perspectives 2000-2006'.
. – Mr President, I strongly urge Parliament to adopt this amendment. Parliament’s legal department has stated that the earmarking of cultural organisations is clearly in contravention of the Financial Regulation. This proposal will make possible a gentle period of transition, which is to say earmarking can continue in any case until next year.
Mr President, I wish to ask the House to really stand up for its rights. Earmarking is the only thing that we – by which I mean we rather than the Commission – can really do for culture.
That concludes the vote.
. It is crucial to develop a true picture of immigration in the various countries making up the European Union and we should, therefore, support all initiatives, in particular in line with UN recommendations, that promote knowledge of this extremely important situation, which encompasses situations of unacceptable and inhuman humiliation and exploitation such as trafficking in human beings or the exploitation of a labour force that has no rights whatsoever. This situation needs to be better understood, so that we can better combat its underlying causes, which are social injustices and inequalities or wars and all those who exploit these, particularly those who take advantage of the countless people in an ‘illegal’ situation.
We must understand the situation, but only in order to provide meaningful support for the victims of criminal networks – men, women and children who are simply fighting for an opportunity, for the right to have a better life. It is another matter to use this necessary effort to communitarise immigration policy, by proposing, as the report does, to establish ‘binding European legislation’. It is another matter altogether to get a picture of the reality to strengthen the implementation of today’s repressive immigration policies, in order to create a ‘Fortress Europe’. This is something that we reject.
. Standardising the statistics used by national authorities and organisations, which are currently all compiled on different bases, is one of this communication’s more interesting points, mainly because of the ease and frequency with which statistical data is manipulated by the bodies that publish them. There is a need to improve the collection and analysis of Community statistics in a common area as important as asylum and immigration.
I regret, however, the excessively belated presentation by the Commission of its communication – to which the rapporteur also referred since the Action Programme corresponds to the period 2002-2004, whereas the communication dates from April 2003! ...
I also support the rapporteur when, in calling for transparency in the collection of statistics and for them to be intelligible and accessible to the public, he suggests that the New European Migration Network will be able to fulfil the role previously conferred on the European Migration Monitoring Centre.
Bearing in mind that one of the consequences of the Action Plan will be a substantial increase in the production of statistics, we cannot exclude the possibility, as the rapporteur reminds us, that future budgetary rules might have to be revised.
I therefore supported the positions advocated in the report and voted in favour of it.
We would defend subsidiarity and assert that the EU institutions should not interfere with the Member States’ electoral systems or the political parties’ systems for establishing their electoral lists.
We have therefore chosen to vote against the own-initiative report by the Committee on Women’s Rights and Equal Opportunities on ‘Election 2004: How to ensure balanced representation of women and men’.
It is very good to want to abolish discrimination in election candidacies, as proposed by the Dybkjær report, but it is still better not to add to the discrimination. The French law of 11 April 2003, which regionalises the method of balloting for the European elections, clearly puts the small to medium-sized parties at a disadvantage.
In these conditions, it may be maintained that this law infringes the decision of the Council of European Ministers of 25 June 2002 according to which, when – as is the case in France – a European ballot taking place in a single national constituency is regionalised, the reform must take place ‘without affecting the essentially proportional nature of the voting system’.
Strangest of all, the European decision of 2002 has, in accordance with Article 190(4) of the Treaty, been adopted by France by means of a law enacted only on 16 October 2003. In other words, the proper procedure is now apparently to adapt the French law of April 2003 to the European decision approved in October.
Unfortunately, it has also to be said that no provision has been made for removing such a contradiction between national and Community law.
. This initiative, which is intended to promote a more balanced representation of women and men in the composition of the EP following the 2004 elections, is to be welcomed, although it has limitations. Increasing the participation of women in social and political life is a concern and an objective that we support, but simply calling for more women to participate in political life is not enough. As we know, progress in the field of women’s rights and in genuine equal opportunities is only achieved when these rights have solid foundations and as the outcome of social advances that have been won in battles by workers and women for their rights and not merely through elitist, artificial and administrative measures.
I must underline the need, however, for greater participation by women in the social and political life of every country and in the EP. The problem is that the current neoliberal capitalist offensive to dismantle countless social achievements affects, today as in the past, but even more harshly, working women. Working women are the main victims, in particular as regards exercising their rights, including the right to have a job and to be elected to participate in social and political life.
Lastly, I simply wish to recall that, in the elections to the European Parliament in 1999, on the lists of the (Unitary Democratic Coalition), of which the Portuguese Communist Party is a member, 11 of the 25 candidates were women, as was the candidate heading the list.
I had tabled a host of amendments to the draft report by the Committee on Women’s Rights and Equal Opportunities, and a number of them have been adopted. Their purpose was to qualify certain proposals and requests made to the political parties and national governments, not in order to weaken such proposals and requests but in order to respect the principle of subsidiarity and the independence of parties and governments and to prevent interference of doubtful quality which would, moreover, be in danger of being counter-productive.
In my opinion, asking for quotas to be introduced by means of legislation or insisting on legislating on the principle of parity democracy is going too far.
I therefore consider that, in this area, there must be no head-on clash with countries and parties that – often, incidentally, out of respect for women – do not want quotas for women, such quotas implying that women are apparently incapable of carving out a place in the parties and in the eyes of the electorate. That place may also be won through the endurance, courage, aptitude and quality that should also be shown by the men who wish to take their places here.
I was keen to make these points in order to prevent this report, for which I voted, from being counter-productive in terms of its objective, which I share.
. It is no longer the case that certain family duties and certain careers are reserved for men or women. Policy is no longer determined by what men think is important. Women are no longer expected to leave the most important decisions to men. This development contributes to greater equality between people. Unfortunately, this is not happening simultaneously throughout Europe. We can see from the number of women elected to national parliaments that the Scandinavian countries and the Netherlands are in the lead, that the southern European and English-speaking countries are trailing way behind, and that the role of women in the East has even been forced into a decline. There is a justifiable fear that after the enlargement of the EU, the number of women in the next European Parliament will be lower than it is at present. We will only be able to bring about change in this area through the greater participation of women in areas where there are conflicts of opinions and interests, and through their participation in the organisations involved. We must eliminate the obstacles to this. Electoral legislation may contribute by abolishing systems based on districts, but not by legislating on the composition of candidate lists. My party, the Socialist Party of the Netherlands, has lists for the Upper and Lower Houses which comprise 50% women in electable seats, but we do not do this through coercion but through conviction. The feminisation of politics is achieved from the bottom up and by pursuing the struggle outside Parliament.
Voting against this report should not, of course, be construed as any show of hostility towards the representation of women in politics.
Apart from the fact that the general philosophy of the report – namely, positive discrimination – is contrary to the constitutional traditions of certain Member States and, in particular, to the republican universalism on which French law is based, rejection of this document is based solely upon respect for the distribution of competences between the EU and the Member States.
In the event, and in the absence of a uniform electoral procedure, the European Union has no competence at all to intervene, as this report invites it to do, in defining the rules governing the organisation of the European elections.
As a result, the European Parliament cannot legitimately ask the national political parties ‘to introduce quota systems, such as [what is known as] the zipper system’, whereby men and women appear alternately on the lists, ‘and/or [to] take measures so as to promote a balance in participation’ or to ask the Commission to distribute information on the mysterious concept of ‘parity democracy’ or to urge the funding of ‘awareness raising campaigns’ on the subject.
. I voted against this report because I disagree with the measures the rapporteur recommends to ensure a balanced representation between men and women. I totally reject this illegitimate attempt to interfere in the internal political organisation of the Member States and the ongoing confusion between equality and egalitarianism.
Adopting legislative measures for positive discrimination that facilitate women’s access to political posts must always be considered very carefully, so as not to distort the genuine rules of democracy and of free choice and also not to offend and discriminate against women who, of their own free will and on their own merits, have risen to the highest positions without any artificial mechanisms to promote them.
The approach adopted by the rapporteur belongs to the radical feminist clique, which appears to have hijacked the committee in which this report originated. This approach does not match the vision and the concerns of most European women who, on a daily basis, prove their worth without any complexes about their standing and without giving in to or wanting to impose a sexist approach.
I must also emphasise, to add a little humour, both the veiled threat of civil disobedience that the rapporteur slipped in, on the grounds of a supposed breakdown in the ‘legitimacy of decision-making’ and the arrogance of ‘rewriting’ the ‘social contract’ by decree.
. In this report, the Commission is being asked to distribute information on the concept of parity democracy. The Commission must not be allowed to respond to this call. Parity democracy hinders the complete emancipation of women as citizens. Parity democracy aims as a last resort to introduce electoral laws that specify that half the seats in elected bodies should be reserved for women and half for men. This boils down to ‘sexual apartheid’ and implies a contravention of the free and individual right to elect and be elected. Parity democracy is based on the philosophy of differentiation and assumes that there are ‘essential’ differences between men and women. It is not the task of the Commission to implement these one-sided, dangerous concepts. I share the opinion of the French philosopher Elisabeth Badinter that the state must not be allowed to reduce people to their sex.
The Commission must provide objective information on the effect of different legislative and other instruments. Interestingly, the best results have in the past been achieved in countries in which political parties have taken the initiative themselves by putting more women on their candidate lists and where the dogma of (legally enforced) parity democracy has virtually no support.
. As a liberal, I am always in favour of dialogue in Parliament. That is what democracy is all about. And as rapporteur, I have always tried to be an honest, objective intermediary and maintain dialogue between the various European standpoints in the Committee on Development and Cooperation and between the various organisations. Right from the beginning I could see that there would be a problem. I have tried to defend a compromise in the Committee on Development and Cooperation. One regulation with two chapters. I am sorry that this has ultimately turned out not to be the official point of view of Parliament, but I will remain at your disposal.
I have abstained from the because I want to be in a position to maintain the dialogue between all the institutional players involved in this issue, which is so very important for Asia and Latin America. We have only one aim: to accept a definitive regulation in the near future with consensus between the various standpoints.
Mr President, in view of the words of the rapporteur, Mrs Sanders-ten Holte, who did not manage to have her point of view endorsed by the Committee on Development and Cooperation, nor in plenary, she has recognised that she cannot share the conclusions or the result of the vote. I believe, Mr President, that the most honest and reasonable thing for Mrs Sanders-ten Holte to do would be to relinquish her responsibilities, since she cannot accept the opinion of plenary and since she has not been able to win the support of the Committee on Development and Cooperation.
We have voted against the Sanders-Ten Holte report on would-be ‘Community cooperation with Asian and Latin American countries’, except in the case of a few amendments concerning humanitarian aid in the hope that this will not disappear into the hands of corrupt local political leaders.
In our view, the amount of this aid is derisory. It is enough to note – and this is something we denounce – that a pretended increase in aid to Latin America entails a corresponding decrease in aid to Asia. Spread as thinly as this, such aid is quite incapable of offsetting the drastic consequences of the plundering that has always been engaged in, in these regions and in others, by large companies or European and North American financial establishments.
By seizing raw materials at low prices, by carving out areas of influence for themselves or, again, by imposing their services at high prices, the rapacity of large European companies, wedded to that of their local friends, is the very source of the impoverishment of the populations of these continents. In recent years, this has even led to the collapse of several national economies on these two continents. That is because, far from eradicating poverty, all these economic trends in the European Union serve, instead, only to increase it.
. British Labour MEPs had to vote against the amended report due to serious concerns about duplicating and complicating legislation, a reduction in resources for Asia, and benchmarking. The Parliament has an agreed position in favour of simpler rules and procedures, and it makes no sense for a technical, legal regulation to do the work of Country Strategy Papers and National Indicative Programmes. Creating two separate regulations will undermine the objective to streamline and clarify development policy programmes and, as the world's poorest region, transferring funds from Asia to Latin America cannot be justified.
We could not support Amendments 1 and 2 to split the Regulation; 93 and 94 to reduce funding for Asia and increase funding for Latin America; 3, 18, 56 and 97 on benchmarks and a Bi-Regional Solidarity Fund for Latin America (creating a cumbersome and wasteful extra layer of bureaucracy); or 18, 28, 29, 56, 57, 95, 96, and 99 which create a rigid framework for programmes intended for poverty reduction. It remains to be seen what the implication of today's vote will be in the Commission and Council. The result could be that we have not served the interests of either Asia or Latin America.
. The purpose of EU aid is to fight poverty. The greatest proportion of the world’s poor live in Asia. It would therefore be a mistake to transfer EU funds from Asia to Latin America.
Furthermore, we believe that, as proposed by the Commission too, a single regulation for Asia and Latin America with a separate chapter for each of the two regions would be a sound solution. This would help prevent bureaucratic red tape and duplication of effort. Unfortunately, Parliament today voted in favour of two regulations, which will lead to a long drawn-out process involving the Council.
For these reasons, we have voted against Amendments 1 and 2, to the effect that the regulation should be split into two regulations; Amendments 18, 56 and 97 concerning the creation of a Solidarity Fund for Latin America; and Amendments 93 and 94 about transferring financial resources from Asia to Latin America.
. We agree in principle with the idea of providing more support for young people, but this Commission proposal, showing a clearly federalist attitude, which is unacceptable, gives more or less sole priority to large organisations, many of them supranational, such as the European Youth Forum (EYF) and NGOs in the field of youth. This is happening at a time when the involvement of young people is clearly geared towards youth movements on a national and local basis, which is totally ignored in the aid being granted. The so-called EYF is a body that is nothing but a sounding board for the EU: it is far-removed from the European youth movement and completely ignored by the millions of young people throughout Europe.
The proposal that has been tabled clearly demonstrates the EU’s desire to confer legitimacy on its own youth policies, in which funding is only given to ‘youth superstructures’ in an artificial attempt to promote the non-existent participation of young people in EU policies and to contribute to stifling the critical spirit of young people and of the youth movement. Consequently, even though the report makes some positive proposals, they are clearly inadequate given the serious problems facing young people today.
. I fully share the rapporteur’s surprise at the fact that the European Commission only adopted this proposal at the end of May, thereby forcing the awarding of the first parts of the grants to the beneficiary organisations to be postponed.
The budgetary allocation proposed for youth organisations, as the rapporteur also emphasises, must be increased, particularly as a result of enlargement. The demographic structure of developing countries and the need to stimulate the interest of their young people in European issues requires just such action.
Also to be praised is the suggestion to the Commission to ensure that the funding programmes which have been announced and embarked on are properly implemented and, specifically, to reduce the number of applications which are rejected for purely technical or formal reasons.
I supported this report and consequently voted in favour of it.
.  The Commission White Paper advocates the principle of public participation in defining and implementing policy, which is to be welcomed. Nevertheless, the EU’s broad policy guidelines are being implemented without and sometimes in opposition to the will of the people, particularly of young people.
Although the financial assistance that is proposed for education and training bodies proves that there is a desire to contribute to developing our education systems, it has an elitist vision, which is far removed from the problems facing young people today and does not match the needs of each Member State’s educational systems.
The attempts to contribute financially to actions that will help to improve education and training conditions are, however, to be welcomed, especially if they take account of the seriousness of early school leaving in some countries, such as Portugal, ongoing illiteracy, the need to end child labour and to promote education and training. Also to be welcomed are the proposals for a debate on these issues and for the programme to be monitored by the Member States.
Mr President, I wanted to speak briefly on the explanations of vote on the Iivari report in order to thank Mrs Iivari and to declare that it was with much conviction that I voted in favour of this report, which has now clarified a number of points and created the conditions for the necessary means to be used, especially where the European Bureau for Lesser Used Languages and Mercator are concerned; whilst, of course, the other issues in this report are close to my heart, this one is particularly so. I believe that this House has, recently, been consistent about this, and that it is taking the lead, and I hope that the Commission, just as it has attempted to clarify these matters, will continue to do so by way of the languages action plan and will demonstrate in practice the further commitment that Parliament has demanded.
. This proposal is intended to establish a multiannual programme (2004-2008) for awarding grants to promote cultural organisations, in order to establish a legal base for existing grants, which were previously included in the Commission’s administrative expenditure. Now, however, following changes to the Financial Regulation and rulings of the Court of Justice a legal base is required for these grants. This line must be approved so as to ensure that existing cultural organisations receive Community funding, in particular the Cistercian Route line. It is a pity that the budget has fixed a total of only EUR 30 million for the entire period. Lastly, I welcome the rejection of the proposal for an amendment attempting, unacceptably, to give Nazism and fascism equal standing.
. As is to some extent implicit in the Oostlander report on the ‘Action Plan for the collection and analysis of Community Statistics in the field of migration’ – on which we have also voted in this plenary session – what is here expressed quite explicitly is an initiative to create an instrument intended to achieve the communitarisation of a repressive migration policy, in line with the idea of ‘Fortress Europe’. Just look, for example, at the political interpretation made by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy: ‘The creation of the immigration liaison officers’ network can be considered as a step in the direction towards the establishment of a common external service of the EU ...’
As a matter of fact, the stated aim for the activities of ‘immigration liaison officers’ is, as the rapporteur points out, to combat illegal immigration – as the individuals responsible for implementing this policy in the countries in which this immigration originates, including the task of compiling ten categories of information that these officers will have to gather.
The rapporteur states that, as regards the aim of ‘contributing to the management of legal immigration’, ‘the form which this management might take is never spelled out elsewhere in the Regulation’.
Hence our vote against the report.
. I support the creation of a network of immigration liaison officers in order gradually to implement the coordinated and integrated management of our external borders. As the Commission stated, close links already exist between immigration liaison officers, and the aim now is to ensure that this informal cooperation is placed within a framework that would strengthen it and increase its effectiveness.
In this area, as in others, I believe it would be positive and useful to adopt instruments for coordination, with the aim of addressing issues that affect some or all of the Member States. This applies specifically to the enhanced – and by this I mean more precise and more efficient – exchange of information between liaison officers, to a better definition of the type of information exchanged, to the nature of the channels of communication used for the purpose and to the time limits to be observed when a request for information is received.
The proper training of such agents takes on particular importance, as the rapporteur points out, primarily because, according to the survey conducted by the Commission amongst liaison officers, this is a for the creation of a genuine network.
I have therefore voted in favour.
Mr President, I would like to talk about the way in which a temporary committee has finally been approved to investigate the effects and consequences of the unfortunate accident off the Galician coasts. The Group of the European People's Party (Christian Democrats) and European Democrats has made great efforts to prevent this committee from investigating everything that happened in the days preceding and during the unfortunate incident.
We finally have the committee and I hope it can shed light on all of this.
I would like to insist, however, on something: despite all the measures this Parliament has wished to implement in the European Union to prevent any similar accident, if today we had a case such as the we would run the same risk; because the was not entering or leaving any of the European Union’s ports: it was simply passing through our Community waters, and we have not yet got to grips with this, that is to say, we have not taken any decision to control ‘floating dustbins’ – such as the – which sail through our waters on a daily basis, and this is a challenge which we still have before us and which we must deal with if we want to prevent unfortunate accidents such as the in the future.
. Setting up a temporary European Parliament committee on improving safety at sea is the commitment that will enable us to overcome the hostility of our colleagues on the right to any initiative that would help to determine the causes of the major disaster that resulted from the shipwreck of the and to determine who was responsible. I refer specifically to the possibility of setting up a committee of inquiry, as we proposed.
The creation of this temporary committee, which we welcome, is therefore the outcome of a long and persistent process of negotiation. We want the results of its work to make a real contribution to improving safety at sea, achieving the aims for which it was created, which are:
- to study maritime disasters, in particular those of the and ;
- to analyse their social and economic consequences, with regard in particular to fisheries, industry and tourism, as well as the environment and health;
- to assess current international safety standards and the way in which these are applied;
- to help to ensure implementation of the recommendations that have already been adopted by the EP and to complement them if necessary.
In the EP’s recommendations that must be implemented, I would highlight, amongst others, withdrawing single-hulled petrol tankers, increasing resources for inspections, appropriate training for seamen, increasing resources for emergency pollution control measures and setting up safe havens, equipped with emergency apparatus.
Basically, the June Movement believes that suspects and defendants in criminal proceedings should enjoy the greatest possible legal certainty. The report deals, however, with a proposal from the Commission intended as a further step in the slow development of a European legal area.
The June Movement is naturally unable to support such an initiative.
The June Movement has therefore voted in favour of all the points and amendments aimed at introducing minimum standards for suspects’ and defendants’ rights, but has voted against the report as a whole.
. This recommendation should be seen in the context of the debate about the Green Paper on procedural safeguards, in particular of a proposal for a framework decision on common minimum standards governing procedural law, in which the rapporteur highlights various rights that need to be safeguarded and advocates including a non-regression clause for standards already established in each country’s legislation – bringing these into line with the highest levels.
It is regrettable and significant, however, that Parliament has not adopted the proposals for amendment tabled by my group insisting on the ‘entry into force of the framework decision on procedural safeguards being a precondition for the entry into force of the European arrest warrant and for the full implementation of the principle of the mutual recognition of final decisions in criminal matters in the European Union’. As some of my fellow Members have stated, it is hard to understand how, by not making the framework decision on procedural safeguards a precondition for the entry into force of the ‘European arrest warrant’ the rights to a defence will be safeguarded in this context. I would recall that we fully rejected the ‘European arrest warrant’, which is about to enter into force.
. I have abstained because Amendments 1 and 2 have been refused.
We must bear in mind that the new reform of the Spanish Penal Code, proposed by the PP and supported by the PSOE, opens up the possibility of holding incommunicado for 13 days. Lawyers will not have enough time to prepare the cases, and for Basque political prisoners, an impediment will still remain to their being assisted from the time they are arrested, by lawyers they can trust.
. Setting common standards for all Member States on respecting and protecting the individual rights of suspects, defendantsor those convicted in criminal proceedings, as the Commission proposed in its Green Paper, would be useful. The laws must be understood and justice must be predictable and, as we know, an arbitrary approach will always result in unpredictable justice.
Furthermore, ignorance of the law is no excuse for not obeying it and does not benefit wrongdoers, who must know that criminal proceedings await them. This takes on even greater importance when the individual in question is a foreign citizen. I therefore agree with adopting common basic standards for procedural safeguards, which will increase the confidence both of the public in the judicial authorities and of the various agents of each Member State in other States’ judicial systems.
What has really turned me against this report – in its final wording – is that it promotes standards that far exceed the ‘minimum’, for example, the register of translators, ‘compensation’ in the event of insolvency or the presence of a psychiatrist. In other words, I disagree with the recommendation for an extremely lengthy list of changes, which would ultimately lead to better safeguards for foreign citizens than for nationals.
Unfortunately, therefore, I could only vote against the report.
. The opportunities provided by the Information and Communication Technologies (ICT) and the contribution they make to changes in society are self-evident. The aim of the information society is also effectively to provide information that is immediate and at prices that are feasible for all citizens. Imbalances remain between men and women in the field of training and employment in the new ICT and I therefore voted in favour of the report.
- The European Commission and the Member States must draw up policies that will help to increase the participation of women in ICT.
- ICT must be integrated into education from the most elementary levels to higher education and vocational training.
- The Structural Funds must be used to provide courses for specific training in this field that will enable women to enter or re-enter the labour market. These measures must also be implemented in the candidate countries and in the developing countries in order to increase women’s opportunities in the labour market, and to ensure that information is exchanged in various areas.
. The decision to draw up an own-initiative report on promoting women’s participation in what is known as the ‘new information society’ was a good one.
I welcome in particular:
- its condemnation of the policy for the development of new ICT, which has largely been focused on economic aspects, and in which control is left mainly to the private sector, without any assessment of the social impact or proper incentives policies for equal rights of women and men. As the report states, this approach leads to the inappropriate perception of open participation to all.
- its warning about the growing danger of social exclusion caused by the inability to use ICTs – so-called digital illiteracy – which mainly affects women.
- the need to pay particular attention to women, particularly older women, unemployed and low-income women, migrant women, women belonging to ethnic minorities and women with disabilities.
I do not agree, however, with the uncritical tone the report adopts towards the neoliberal policies advocated in the so-called ‘Lisbon Strategy’ and in the ‘guidelines for employment’, consequently sweeping under the carpet the main causes of inequality and social injustice, of which women are the main victims.
. I have voted in favour of this report for the sole reason that I believe the European Union must focus its policies on promoting everyone’s access to the rights that legitimately pertain to them, in particular those relating to knowledge. In this context, women – and also men, incidentally – must not suffer discrimination.
I regret the fact, however, that the text is unable to resist the temptation to indulge in feminist rhetoric and populism, in the guise of supposedly neutral language. Because it is so keen to serve a radical agenda of ideas and language, it does not even realise how totally ridiculous it ends up being as a result of its pretentious commonplaces and plain stupidity.
Take the rapporteur’s irony, for example – when she explicitly states her desire to combat stereotypes – but then suggests overcoming the social exclusion of ‘girls and women – immigrants, women with disabilities, the poor, single mothers and women farmers’, women belonging to ethnic minorities and the elderly, by providing role-models of ‘successful, independent and satisfied women’ in the field of Information and Communication Technologies. Can anyone take this seriously?
I also share the concern the report expresses at linguistic diversity on the Internet, and consider it to be a universal factor for social exclusion, although it needs to be said in this context that the situation is exactly the same for men as for women.
Better coordination of the Member States’ taxes on cars may appear necessary, but it must not be the opportunity to put a European tax system in place. Taxation of passenger cars cannot be divorced from a general tax system involving VAT, excise duties and income tax or corporation tax. It constitutes, moreover, an instrument of budget revenue and, as such, comes under the sovereignty of the Member States.
Nor am I happy with the environmental approach chosen by the European Commission. Taxing passenger cars at European level, as proposed, seems inappropriate to me because, as a result of persistent lobbying, many sectors that cause a greater amount of pollution are not affected and because the structure of the automobile market is specific to each Member State. There are, for example, small countries and large countries, flat countries and mountainous countries, countries with little in the way of road infrastructure and countries with long traditions of public transport. These are differences specific to each Member State, and they cannot be levelled out all at once through the harmonised taxation of passenger cars.
. Mr President, it is important to eliminate the final obstacles to achieving the completely free movement of people, goods and services. I have therefore no hesitation in agreeing with the proposal of the European Parliament to call on the Commission to come up with a concrete proposal for abolishing registration taxes.
The differences in the taxation of passenger cars in the EU are resulting in great differences in car prices, fragmentation of the passenger car market, double taxation and a whole heap of red tape. People in the EU pay too much for their cars and are prevented from taking their cars with them when they move to a different country. With this proposal, the EU has an opportunity to fundamentally improve the free movement of people. A chance we cannot afford to miss!
. I supported Mrs Honeyball’s report because I believe it demonstrates the European Parliament’s support for the Commission so that this institution can open up a real debate in the Council on the crucial harmonisation of tax in the automobile sector. This proactive attitude is what the vast majority of European citizens want because they associate the excessive red tape and high administrative costs, and also the fragmentation of the car market, with the difficulties in consolidating the internal market. I wish to add that the crucial environmental dimension, which is covered adequately in the reports, requires a new attitude to the taxation of cars.
The Honeyball report tackles the differences in taxation of passenger cars between one European Union country and another, together with the resulting administrative and financial problems when people move to other countries. It advocates increasing the Annual Circulation Tax rather than the Registration Tax and, above all, systematising the fight against pollution by applying principles of harmonised taxation.
We do not feel at home with this method. Of course, we are disgusted by the absurd and socially unjust development of urban organisation and of the transport system and by its effects upon the environment. It is, however, particularly hypocritical to cause wage earners who purchase cars, including the most ordinary ones, to bear the penalties for pollution. Changing the transport system so that it is more efficient and less polluting means, in the first place, hugely extending public transport, drastically reducing the proportion of road transport by lorry in favour of less polluting and less dangerous forms of transport, and imposing stricter anti-pollution standards upon manufacturers. The change to the transport system should be funded from profits and from direct taxes that increase progressively on the basis of income. Because we reject the dissipation of responsibilities proposed by this report, we abstained from voting on the latter.
. Although this report contains many positive ideas, I do have some difficulties with the excessively lengthy passages on environmental taxes. The ‘polluter pays’ principle is generally acknowledged, and has even been incorporated into the EC Treaty, but the introduction of an environmental tax on fuel is highly controversial and should be dealt with at national level, as closely as possible to the public, so that there can be proper public debate. I can only advise against introducing it through the European bodies. In many Member States, my own included, people have for the last few years heard about nothing other than tax increases planned or decided on by the EU. Let me only remind you of the debates on the excise duty on alcoholic beverages, the plans to impose VAT on postal services, the proposed abolition of the lower VAT rates, the introduction – as part of the energy package – of minimal taxation on fuel, and so on. If introduced, the environmental tax that is being called for would have a catastrophic effect on the EU’s image, especially at a time when various Member States have announced referendums on the adoption of the European Constitution. To introduce tax increases would be to play right into the hands of anti-EU populists and would be counter-productive in terms of our efforts to stimulate economic growth.
. As the rapporteur quite rightly points out, as long ago as 1998, the European Parliament declared itself in favour of strengthening the internal market in this field and fought to end double taxation – specifically through the registration tax (RT) – in support of the European Commission proposal. The Council has still not delivered an opinion.
The Council has not delivered an opinion despite the fact that most citizens agree on the need to establish more equitable conditions for car buying within the European Union. Look at Portugal, for example, where one tax – the Car Tax, – makes the final selling price much higher than in other countries in the European Union.
The proposed links between levels of taxation and CO2 emissions are to be praised, as is the much-desired closer harmonisation of market conditions and the observation the report makes that competition between Member States in the field of taxation is reasonable and advantageous for strong economic development in the EU. Furthermore, I must recall that this subject falls, objectively – see Article 95(2) TEC – outside the EU’s sphere of action.
Since these ideas go considerably further than being simply recommendations, I decided to vote against the report.
That concludes the explanations of vote.(1)
I would like to get my thoughts on the discussion between Mr Salafranca and the rapporteur off my chest. I think that the rapporteur has behaved courageously, and that it is a pity that it is so difficult to bring about change in the European Parliament.
Mr President, I would like to express my astonishment at the opinion expressed by the rapporteur, Mrs Sanders-ten Holte, because although it is true that everybody exercises their votes as they can, as they wish or as they see fit, this report for which she has been rapporteur has been the subject of much debate in our Committee on Development and Cooperation, and the vote today has been very clear; therefore, I believe her proposal that we must seek a solution to be inappropriate. I believe that the solution has been expressed by this Parliament, through very clear votes, in favour of there being two separate regulations to eradicate poverty in Asia and in Latin America.
I declare adjourned the session of the European Parliament.